Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US Pub. No. 2012/0054665 A1) in view of Goertz et al. (US Pub. No. 2011/0175852 A1) and Huang et al. (US Pub. No. 2015/0160779 A1).
		As to claim 1, Kano shows a display apparatus, comprising: a display (drawing area DA, Fig. 2);  a pressure sensor (Figs. 2 and 15 and paras. 91 – 93) and a processor (inherently included) configured to: for each touch position of a plurality of successive touches of a pointer on a screen of the display: identify the touch position and a touch size of a pointer on a screen of the display at the identified touch position (Figs. 2 and 15 and paras. 91 – 93), and obtain, from the pressure sensor, a pressure 
 		Kano also describes an optical sensor (para. 3), but Kano does not show that the optical sensor comprises a plurality of light transmitters and a plurality of light receivers arranged around the display, facing each other and configured to transmit and obtain light, that the system identifies a touch position of a pointer on a screen of the display, based on light transmitted and obtained by the optical sensor and to identify a touch size of the pointer, based on light transmitted and obtained by the optical sensor.
		Goertz shows an optical sensor (Fig. 6 and para. 157) comprising a plurality of light transmitters 200 and a plurality of light receivers 300 arranged around the display, facing each other (Fig. 6 and para. 157) and configured to transmit and obtain light identify a touch position of a pointer on a screen of a display, based on light transmitted and obtained by the optical sensor (Figs. 6 – 9 and paras. 157 – 165) and to identify a touch size of the pointer, based on light transmitted and obtained by the optical sensor (Figs. 6 – 9 and paras. 157 – 165).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano with those of Goertz because designing the system in this way allows the device to exhibit broad applicability to many types of touch screen devices (para. 367).
		Kano as modified above by Goertz does not show that the system, based on a linear graph showing a relation between touch size and pressure, identifies a predetermined touch size corresponding to where the identified touch size and the obtained pressure value meet on the linear graph, and controls the display to display an 
		Huang shows a system, based on a linear graph showing a relation between touch size and pressure, identifies a predetermined touch size corresponding to where the identified touch size and the obtained pressure value meet on the linear graph (Figs. 14 and 15 and para. 125), and controls a display to display an image on a screen along the touch position, based on the predetermined identified touch size (Fig. 17 and para. 127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified above with those of Huang because designing the system in this way allows the device to enable effects for Chinese and Japanese calligraphy (para. 220).
		As to claim 2, Kano shows that the optical sensor (para. 3) is configured to identify the variation in the touch size of the pointer in the successive touches of the pointer, and the processor is further configured to adjust a width of a writing or drawing image displayed on the screen of the display based on the variation in the identified touch size in the successive touches (Figs. 2 and 15 and paras. 91 – 93). 
		As to claim 3, Kano shows that the processor is further configured to identify the touch size based on at least one of a width and a height of a region touched by the pointer on the screen of the display (Figs. 2 and 15 and paras. 91 – 93). 
		As to claim 4, Kano does not show that the optical sensor is further configured to form a matrix in front of the screen of the display with light transmitted and obtained between the plurality of light transmitters and the plurality of light receivers. 

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano with those of Goertz because designing the system in this way allows the device to exhibit broad applicability to many types of touch screen devices (para. 367).
		As to claim 5, Kano shows that the pointer comprises a finger (Figs. 2 and 15 and paras. 91 – 93). 
 		As to claim 7, Kano shows that the processor is further configured to convert the identified touch size into a converted pressure value, and adjust the width of at least a portion of the image based on the converted pressure value (Figs. 2 and 15 and paras. 91 – 93). 
		As to claim 8, Kano shows that the processor is further configured to adjust at least a portion of the width of the image corresponding to the variation in the touch size, based on the identified touch size being within a preset range (Figs. 2 and 15 and paras. 91 – 93). 
 		As to claim 9, Kano shows that the processor is further configured to control the image displayed on the screen to be deleted corresponding to the touch positions of the successive touches of the pointer, based on the identified touch size being greater than a preset threshold value (para. 105). 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kano, Goertz and Huang as modified above in view of Brown et al. (US Pub. No. 2011/0315860 A1).
		As to claim 6, Kano shows that the processor is configured to adjust the width of at least a portion of the image displayed on the screen of the display based on the identified touch size (Figs. 2 and 15 and paras. 91 – 93). 
		Kano as modified does not show that the number of pixels corresponds to the identified touch size, based on a size and a resolution of the display.
		Brown shows that a number of pixels corresponds to an identified touch size, based on a size and a resolution (inherently) of a display (para. 127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified with those of Brown because designing the system in this way allows the device to reduced size (para. 128).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kano, Goertz and Huang as modified above in view of Kobayashi et al. (US Pub. No. 2018/0217683 A1).
		As to claim 10, Kano shows that the processor is configured to: obtain a user input for selecting a real-time variable touch-size mode, and to control the display to display the image with a width of the at least the portion of the image adjusted corresponding to the variation in the touch size, based on the selection of the real-time variable touch-size mode (Figs. 2 and 15 and paras. 91 – 93).

		Kobayashi shows that a fixed touch-size mode used to cause a display to display an image with a fixed width regardless of variation in the touch size, based on the selection of the fixed touch-size mode (Fig. 7 and paras. 66 – 70).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified with those of Kobayashi because designing the system in this way allows the device to exhibit flexible configurability (para. 70).
Claims 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US Pub. No. 2012/0054665 A1) in view of Huang et al. (US Pub. No. 2015/0160779 A1).
		As to claims 11, 18 and 19, Kano shows an apparatus, method (Figs. 1 and 2 and para. 41) and non-transitory computer readable medium (Figs. 1 and 2) comprising: computer executable instruction code that, when executed by the processor performs the process, comprising: a display (drawing area DA, Fig. 2);  a pressure sensor (Figs. 2 and 15 and paras. 91 – 93) and a processor (inherently included) configured to: for each touch position of a plurality of successive touches of a pointer on a screen of the display: identify the touch position and a touch size of a pointer on a screen of the display at the identified touch position (Figs. 2 and 15 and paras. 91 – 93), and obtain, from the pressure sensor, a pressure value of the point on the screen of the display at the identified touch position (Figs. 2 and 15 and paras. 91 – 93).

		Huang shows a system, based on a linear graph showing a relation between touch size and pressure, identifies a predetermined touch size corresponding to where the identified touch size and the obtained pressure value meet on the linear graph (Figs. 14 and 15 and para. 125), and controls a display to display an image on a screen along the touch position, based on the predetermined identified touch size (Fig. 17 and para. 127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified above with those of Huang because designing the system in this way allows the device to enable effects for Chinese and Japanese calligraphy (para. 220).
		As to claim 12, Kano shows that the optical sensor (para. 3) is configured to identify the variation in the touch size of the pointer in the successive touches of the pointer, and the processor is further configured to adjust a width of a writing or drawing image displayed on the screen of the display based on the variation in the identified touch size in the successive touches (Figs. 2 and 15 and paras. 91 – 93). 

 		As to claim 15, Kano shows that the processor is further configured to convert the identified touch size into a converted pressure value, and adjust the width of at least a portion of the image based on the converted pressure value (Figs. 2 and 15 and paras. 91 – 93). 
		As to claim 16, Kano shows that the processor is further configured to adjust at least a portion of the width of the image corresponding to the variation in the touch size, based on the identified touch size being within a preset range (Figs. 2 and 15 and paras. 91 – 93).  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kano and Huang as modified above in view of Brown et al. (US Pub. No. 2011/0315860 A1).
		As to claim 14, Kano shows that the processor is configured to adjust the width of at least a portion of the image displayed on the screen of the display based on the identified touch size (Figs. 2 and 15 and paras. 91 – 93). 
		Kano as modified does not show that the number of pixels corresponds to the identified touch size, based on a size and a resolution of the display.
		Brown shows that a number of pixels corresponds to an identified touch size, based on a size and a resolution (inherently) of a display (para. 127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified with those of Brown because designing the system in this way allows the device to reduced size (para. 128).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kano and Huang as modified above in view of Kobayashi et al. (US Pub. No. 2018/0217683 A1).
		As to claim 17, Kano shows that the processor is configured to: obtain a user input for selecting a real-time variable touch-size mode, and to control the display to display the image with a width of the at least the portion of the image adjusted corresponding to the variation in the touch size, based on the selection of the real-time variable touch-size mode (Figs. 2 and 15 and paras. 91 – 93).
 		Kano as modified above does not show a fixed touch-size mode used to control the display to display the image with a fixed width regardless of the variation in the touch size, based on the selection of the fixed touch-size mode. 
		Kobayashi shows that a fixed touch-size mode used to cause a display to display an image with a fixed width regardless of variation in the touch size, based on the selection of the fixed touch-size mode (Fig. 7 and paras. 66 – 70).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified with those of Kobayashi because designing the system in this way allows the device to exhibit flexible configurability (para. 70).
		As to claim 20, Kano shows that the processor is further configured to identify the touch size based on at least one of a width and a height of a region touched by the pointer on the screen of the display (Figs. 2 and 15 and paras. 91 – 93).  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARL ADAMS/Examiner, Art Unit 2627